IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 461 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DUSTIN CURT JOHNSON,          :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.